                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANAYELI MOREIRA, et al.                 :
                                        :
                                        :
      v.                                :     CIVIL ACTION NO. 19-CV-1642
                                        :
L. FRANCIS CISSNA, et al.,              :
                                        :

                                       ORDER

      AND NOW, this 3rd day of March, 2020, upon consideration of Defendants’

motion to dismiss and all responsesd and relpies therteto, it is hereby ORDERED that:

      1. The Motion to Dismiss [Doc. 29] is GRANTED.

      2. The Complaint is DISMISSED with prejudice.

      3. The Clerk shall mark this case closed.



                                        BY THE COURT:




                                        /s/ Jeffrey L. Schmehl
                                         JEFFREY L. SCHMEHL, J.
